          Case 1:18-cv-11875-DJC Document 34 Filed 01/30/19 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                              )
STUDENT DOE                                   )
                                              )
                 Plaintiff,                   )                Civil Action No. 18-11875-DJC
                                              )
                 v.                           )
                                              )
LAURA PERILLE                                 )
                                              )
                 Defendant.                   )
                                              )


                                 ORDER DISMISSING CASE

CASPER, J.                                                                   January 30, 2019

       In an order dated January 8, 2019, (D. 33), the Court directed the plaintiff to show cause why

this action should not be dismissed and file any opposition to the pending motion to dismiss. The

Court stated that failure to comply with the directive by January 25, 2019 would result in dismissal

of the action.

       The time period for complying with the Court’s order has expired without any response from

the plaintiff. Accordingly, this case is dismissed for failure to comply with the Court’s order.

       So ordered.




                                                             /s/ Denise J. Casper
                                                             United States District Judge
